DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 78 and 133-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9931334, 9670163, 8754224, 8410274,  and 8163772. Although the claims at issue are not identical, they are not patentably distinct from each other because these patents all claim the same amorphous compound, in a pharmaceutical composition.  The specification details the pack or kit using the same  amorphous compound or its pharmaceutical composition for the same use.

Claims 78 and 133-135 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10537565, 9139530, 8674108, 9045425, 8471029, 8785476, 8362253 and 8623894. Although the claims at issue are not identical, they are not patentably distinct from each other because these patents clam the crystalline form of the same compound.  The specification details the amorphous compound, its use as a pharmaceutical, and the use of the same compound as part of a pack or kit.  This makes the instant claims obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625